Case 8:20-cv-01404-MSS-CPT Document1 Filed 06/17/20 Page 1 of 6 PageID 1

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

 

UNITED STATES DISTRICT COURT

for the
District of

Division

. CaseNo. $:29~cy- INOY-T- 39C PT
Z A CH A ra Y L | ) (to be filled in by the Clerks Office)
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
[f the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional

page with the full list of names.)
-V-

MATTEO TAERRX
AHA 4 omaxto TALKRI

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Jury Trial: (check one) No

OR FIECLAC

Po PS

i

COMPLAINT FOR A CIVIL CASE ALLEGING BREACH OF CONTRACT
(28 U.S.C. § 1332; Diversity of Citizenship)

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name ZACHIING BIN?
Street Address Hod? Ss: K 4. NE L L LR Dt:
City and County TAMPA ALLS bo koub /7
Aqun0 State and Zip Code fo C i L DA y SE

ren we Telephone Number ty) C 7 FF uy 4 F 7 $

Page | of 6

TWAS GIy ao7 SISS
Case 8:20-cv-01404-MSS-CPT Document1 Filed 06/17/20 Page 2 of 6 PagelD 2

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

E-mail Address ~ ZACHE IAD MDA © XA Hoc

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For a View) defendant,

include the person's job or title (if known). Attach additional pages if needed. hi. Mp > LO Ty a Re
Defendant No. |

nme MNATTEO TAERRE ssHerlryg
Privo KL Job or Title (if known) UN: em PLO YEV
LLG@WE Street Address yu CO 3 Ss: Rwe Le Le Df
7 600 $ 4o6S 3dbo City and County TAM: [foe CL Ro hol! GH
State and Zip Code fi ly t O VAI
Telephone Number “2 OL ZO 6 q q 4 7

E-mail Address “inom AMATI E0G TEY O ¥ AYO a
lop Power of AY FoR marry TAK}

2

Name SY ETO Wy
Job or Title (if known) LA. Wy lan po

Street Address th Wo FFE EL oF SAO LAIMNZ

City and County “7 70 Q uf TH S Ty. NV W STE /

State and Zip Code WwW AS Hty6 (04) Po A de 37- AS 4?
Telephone Number Ao 2 - FOS x S P7 Op O p- Soe- 7945
E-mail Address (ifknown) EA ZT) 1S Ce y4ph é

Defendant No. 3
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Page 2 of 6
Case 8:20-cv-01404-MSS-CPT Document1 Filed 06/17/20 Page 3 of 6 PagelD 3

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

IL. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is more
than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of the same
State as any plaintiff. Explain how these jurisdictional requirements have been met.

A. The Plaintiff(s)

1, If the plaintiff is an individual

The plaintiff, (name) YH C KAR & LRA , is a citizen of the
State of (name) FLo Kil

2. If the plaintiff is a corporation
The plaintiff, (name) , IS incorporated
under the laws of the State of (name)

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

B. The Defendant(s)

l. If the defendant is an individual

The defendant, "A TT FI O / fee RI , is a citizen of
the State of (name) ~ Lo kK L yd . Or is a citizen of
(foreign nation) UJ Ss /7) TC R A Vv C4 SV 4 D YW

(name)

Page 3 of 6
Case 8:20-cv-01404-MSS-CPT Document1 Filed 06/17/20 Page 4 of 6 PagelD 4

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

 

2. If the defendant is a corporation
The defendant, , is incorporated under
(name)
the laws of the State of , and has its
(name)
principal place of business in the State of
(name)

Or is incorporated under the laws of (foreign nation) >

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

C, The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

OWWHS HP- 24 YO 26 FL 100A M/L GoVT LTA LesS w ber
OF GovT LT PAR C&L YOR O29 CCCOP
75h oF ARR ED VAcyE |, mttiten f 409 000

Ill. Statement of Claim OR TRANIP EA oF TS/ O WV ERS He?

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including the
dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and write
a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

The plaintiff, (name) Z CI WAR } } B FAG , and the defendant,

(name) MATT Eo ffer on , made an agreement or contract on
(date) SAY o/ g . The agreement or contract was (oral or written) ORAL . Under that

agreement or contract, the parties were required to (specify what the agreement or contract required each party to do)

SEE ATIACH ED

a
The defendant failed to comply because (specify what the defendant did or failed to do that failed to comply with what the
agreement or contract required) D oF ay/ J Ani HA o( R eF b/ CEO Cc O Vif C /
Coltel SOO ANKE for && M cw Af ~ FRO YTItHG ‘

WV OTHTMG WO TY CopPlE/e_— Rhea oF contr
~ NS AWVRL 20 woof KReCrov LD FConfAKT,
Case 8:20-cv-01404-MSS-CPT Document1 Filed 06/17/20 Page 5 of 6 PagelD 5

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

 

The plaintiff has complied with the plaintiff's obligations under the contract.

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive money

damages. TRAVSER oF FE Cc lek SHE” OF {  ACKES
Pky Pej? BACH Te Qolg Foran sls 7 Ro
rave of Id Mil Leow Lol4 AR CAWw2 Chr
be Done, SL [REIS he Ay Beka
" OSS PROERAS To (WTky SAelte

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
information, and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable opportunity
for further investigation or discovery; and (4) the complaint otherwise complies with the requirements of Rule
1.

A. For Parties Without an Attorney
| agree to provide the Clerk’s Office with any changes to my address where case—related papers may

be served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 6- /3- a 0 HO
Signature of Plaintiff ; C Co

-

Printed Name of Plaintiff LAY SRY Kl KD

B. For Attorneys
Date of signing:

Page 5 of 6
Case 8:20-cv-01404-MSS-CPT Document1 Filed 06/17/20 Page 6 of 6 PagelID 6

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

 

Signature of Attorney Se. Fr hifhehon /4. Pe)
Printed Name of Attorney CU rn} ( V

Bar Number

Name of Law Firm
Street Address
State and Zip Code
Telephone Number

E-mail Address

Page 6 of 6
